Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a notice of allowance in response to Applicant's amendment filed January 14, 2022, amending claim 1, 3-4, 6, and 9-11. Cancelling 2, 5, 7-8, and adding new claims 13-12. 

Response to Amendment
The 35 U.S.C. 101 rejection in the previous office action are withdrawn in response to Applicant's amendments to the claims.
	
The previously pending rejection under 35 USC 103, will be withdrawn for the reason found in the “Reason for Allowance ” section found below. 

The previously pending claim interpretation under 35 USC 112(f) will be withdrawn. See remarks page 8.

The previously pending rejection under 35 USC 112, will be withdrawn. See remarks pages 8-9.

Response to Arguments
Applicant's arguments, pages 10-24 of the remark, filed January 14, 2022, have been fully considered and are persuasive. The 35 U.S.C. 101 rejection have been withdrawn. Upon viewing Applicant’s arguments and amendments, the present claims sufficiently integrate the judicial exception into a practical application. Examiner believes the present claims are integrated into a practical application due to the combination of claim limitations directed to use of delivery plan system wherein on a condition that none of the options are selected by the user, periodically update the options available to the user on the instruction screen. The combination of these limitations would use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, Applicant’s arguments have been deemed persuasive. 
Applicant's arguments, pages 7-8 of the remark, filed January 14, 2022, have been fully considered and are persuasive. The 35 U.S.C. 103 rejection have been withdrawn. 
Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: in interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1-10 are allowed.	 

Claims 1, 3-4, 6, and 9-13 are objected to as being dependent upon a rejected based claim, but would be allowable if the independent claims were amended in such a way as to overcome the current rejection(s). 
Regarding the 35 USC 103 rejection, No art rejections has been put forth in the rejection. Closest prior art to the invention include Urano et al. US 2012/0278204: Device for supporting goods delivery schedule coordination and method of supporting goods delivery schedule coordination. Lu, Shan. "Supply chain-oriented multi-stage ATP study." 2008 International Conference on Intelligent Computation Technology and Automation (ICICTA). Vol. 2. IEEE, 2008. And Koike US 2018/0300683: Joint delivery planning apparatus and joint delivery planning method. None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims, “creating a delivery plan satisfying the delivery change request when a current time point reaches the calculation starting time point, generate an instruction screen that displays a time axis including at least the calculation starting time point, the change instruction deadline, and a current time point, select a plurality of delivery condition sets similar to the delivery change request from the conditional calculation record information, -2- 7181914.1Applicant: HITACHI, LTD. Application No.: 16/952,592 calculate a plurality of calculation starting time points by counting the calculation time in association with each of the plurality of selected delivery condition sets backward from the change instruction deadline, generate an instruction screen in which the plurality of calculation starting time points are displayed as options and are selected by a user, update the instruction screen based on one of the options selected by the user, on a condition that none of the options are selected by the user, periodically update the options available to the user on the instruction screen, wait a predetermined amount of time, select one of the options, and update the instruction screen based on the one of the options selected, and execute calculation for creating a delivery plan satisfying the delivery change request when a current time point reaches a calculation starting time point selected by the user or the processor.” Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624